Exhibit 10.3

H&R BLOCK, INC.

2013 LONG TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION

AWARD AGREEMENT

This Award Agreement is entered into by and between H&R Block, Inc., a Missouri
corporation (“H&R Block”), and [Participant Name] (“Participant”).

WHEREAS, H&R Block provides certain incentive awards (“Awards”) to key employees
of subsidiaries of H&R Block under the H&R Block, Inc. 2013 Long Term Incentive
Plan (the “Plan”);

WHEREAS, Participant has been selected by the Board, the Compensation Committee,
or the Chief Executive Officer of H&R Block to receive an Award under the Plan;
and

WHEREAS, receipt of this Award is conditioned upon Participant’s execution of
this Award Agreement within 180 days of [Grant Date], wherein Participant agrees
to abide by certain terms and conditions authorized by the Compensation
Committee of the Board.

NOW THEREFORE, in consideration of the parties’ promises and agreements set
forth in this Award Agreement, the sufficiency of which the parties hereby
acknowledge,

IT IS AGREED AS FOLLOWS:

1. Stock Option.

1.1 Grant of Stock Option. As of [Grant Date] (the “Grant Date”), H&R Block
grants Participant the right and option to purchase [Number of Shares Granted]
shares of Common Stock (this “Stock Option”). This Stock Option is not an
“incentive stock option” as defined in Code Section 422(b).

1.2 Requirement of Employment. In order to become vested in the Stock Option,
Participant must remain continuously employed with Company through the
applicable Vesting Date (as set forth in Section 1.4). Except as otherwise
provided in this Award Agreement, or absent a written agreement to the contrary,
if Participant’s employment with Company terminates before a Vesting Date, for
any reason other than those set forth in Section 1.5, then the unvested portion
of the Stock Option, if any, shall be forfeited by Participant, and Participant
shall have no right to purchase shares of Common Stock related thereto.

1.3 Option Price. The price per share of Common Stock subject to this Stock
Option is [Grant Price], which is the Closing Price on [Grant Date] (the “Option
Price”).

1.4 Vesting. Subject to Section 1.2, this Stock Option shall vest on the dates
noted below (each, a “Vesting Date”) and become exercisable in installments,
which shall be cumulative, with regard to the percentage of the number of shares
of Common Stock subject to this Stock Option indicated next to each Vesting Date
set forth in the table below:



--------------------------------------------------------------------------------

    

Percent of Stock Option

Subject to Vesting on Such

 

Vesting Date

   Vesting Date  

First Anniversary of the Grant Date

     33 1/3 % 

Second Anniversary of the Grant Date

     33 1/3 % 

Third Anniversary of the Grant Date

     33 1/3 % 

If the percentage of the aggregate number of shares of Common Stock subject to
this Stock Option scheduled to vest on a Vesting Date is not a whole number of
shares, then the amount vesting on such Vesting Date shall be rounded up or down
to the nearest whole number of shares for each Vesting Date in accordance with
the administrative systems established by Company’s third-party stock plan
administrator, except that the amount vesting on the final Vesting Date shall be
such that 100% (and for the avoidance of doubt, no more than 100%) of the
aggregate number of shares of Common Stock subject to this Stock Option shall be
cumulatively vested as of the final Vesting Date.

1.5 Acceleration of Vesting. Notwithstanding Section 1.4, this Stock Option, or
a portion thereof, vests on the occurrence of any of the following events:

(a) Termination Related to Change in Control. Upon Participant’s Qualifying
Involuntary Separation or Good Reason Termination, 100% of this Stock Option not
already vested shall immediately vest and become exercisable upon the later of
the date of the Change in Control and Participant’s Last Day of Employment.

(b) Retirement. If Participant’s Retirement from Company occurs at least one
year after the Grant Date, 100% of this Stock Option not already vested shall
immediately vest and become exercisable upon Participant’s Last Day of
Employment.

(c) Other Termination of Employment. All unvested portions of this Stock Option
still outstanding shall be forfeited upon occurrence of Participant’s death,
Disability, or Termination of Employment not described in subsection (a) or (b).

1.6 Term of Option. No portion of this Stock Option may be exercised after
[Expiration Date] (the “Expiration Date”). Except as provided in this
Section 1.6, this Stock Option shall terminate when Participant ceases, for any
reason, to be an employee of Company:

(a) After Qualifying Involuntary Separation, Good Reason Termination, Retirement
or Early Retirement. If Participant ceases to be an employee of Company on
account of a Qualifying Involuntary Separation, Good Reason Termination,
Retirement or Early Retirement, Participant may exercise any vested portion of
this Stock Option at any time for a period of up to three (3) years after
Participant’s Last Day of Employment, but in no event after the Expiration Date.

(b) After Involuntary Termination of Employment without Cause. If Participant
ceases to be an employee of Company on account of an involuntary Termination of
Employment without Cause that is not a Qualifying Involuntary Separation, and no
Comparable Position is offered, Participant may exercise any vested portion of
this Stock Option at any time for a period of up to eighteen (18) months after
Participant’s Last Day of Employment, but in no event after the Expiration Date.

 

2



--------------------------------------------------------------------------------

(c) After Participant’s Death or Disability. If Participant ceases to be an
employee of Company because of Disability or death, Participant, or the person
or persons to whom Participant’s rights under this Award Agreement pass by
Participant’s will or laws of descent and distribution, as applicable in the
case of death, may exercise any vested portion of this Stock Option at any time
for a period of up to twelve (12) months after Participant’s Disability or date
of death, as applicable, but in no event after the Expiration Date.

1.7 Exercise of Stock Option. This Stock Option shall be exercisable by
Participant by giving notice of exercise to Company, in the manner specified by
Company, specifying the number of whole shares to be purchased, and accompanied
by full payment of the purchase price. The right to purchase shall be
cumulative, so that the full number of shares of Common Stock that become
purchasable at any time need not be purchased at such time, but may be purchased
at any time or from time to time thereafter (but prior to the termination of
this Stock Option).

1.8 Payment of the Option Price. Full payment of the Option Price for shares
purchased shall be made at the time Participant exercises this Stock Option.
Payment of the aggregate Option Price may be made in (a) cash (which may include
same day sales through a broker), (b) by delivery of Common Stock (with a value
equal to the Closing Price of Common Stock on the last trading date preceding
the date on which this Stock Option is exercised), or (c) a combination thereof.

1.9 No Shareholder Privileges. Neither Participant nor any person claiming under
or through him or her shall be, or have any of the rights or privileges of, a
shareholder of H&R Block (including the right to vote shares or to receive
dividends) with respect to any of the Common Stock issuable upon the exercise of
this Stock Option, unless and until such shares of Common Stock shall have been
duly issued and delivered to Participant as a result of such exercise of any
vested portion of this Stock Option. No dividend equivalents shall be issued
with respect to this Stock Option.

2. Covenants.

2.1 Consideration for Award under the Plan. Participant acknowledges that
Participant’s agreement to this Section 2 is a key consideration for the Award
made under this Award Agreement. Participant hereby agrees to abide by the
covenants set forth in Sections 2.2, 2.3, 2.4, 2.5, 2.6, and 2.7.

2.2 Covenant Against Competition. During the period of Participant’s employment
and for two (2) years after his or her Last Day of Employment, Participant
acknowledges and agrees he or she will not, directly or indirectly, establish or
engage in any business or organization, or own or control any interest in, be
employed by, or act as an officer, director, consultant, advisor, or lender to,
any of the following located in those geographic markets where Participant has
had direct and substantial involvement in Company’s operations in such
geographic markets: (a) any entity that engages in any business competitive with
the business activities of Company including, without limitation, its assisted
and digital (including software)

 

3



--------------------------------------------------------------------------------

tax services businesses (“Prohibited Companies”); (b) any financial institution
or business where any of Participant’s duties or activities would relate to or
assist in providing services or products to one or more of the Prohibited
Companies for use in connection with products, services or assistance being
provided to customers; or (c) any financial institution or business whose
primary purpose is to provide services or products to one or more of the
Prohibited Companies for use in connection with products, services or assistance
being provided to customers. Without limiting clause (c), any financial
institution or business whose profits or revenues from the provision of services
or products to the Prohibited Companies exceeds 25% of total profits or
revenues, as the case may be, shall be deemed to be covered by clause (c). For
Participants whose primary place of employment as of the Last Day of Employment
is in Puerto Rico or Arizona, the restrictions in this Section 2.2 shall be
limited to one (1) year following Participant’s Last Day of Employment. The
restrictions in this Section 2.2 shall not apply if Participant’s primary place
of employment as of the Last Day of Employment is in California or North Dakota;
provided, however, to the extent permitted under such states’ laws, Company
nevertheless retains all rights and remedies set forth in Sections 2.8 and 2.9
in lieu of enforcing the restrictive covenant set forth in this Section 2.2.

2.3 Covenant Against Solicitation of Employees. Participant acknowledges and
agrees that, during the period of Participant’s employment and for one (1) year
after his or her Last Day of Employment, Participant will not directly or
indirectly: (a) recruit, solicit, or otherwise induce any employee of Company to
leave the employment of Company or to become an employee of or otherwise be
associated with Participant or any company or business with which Participant is
or may become associated; or (b) hire any employee of Company as an employee or
otherwise in any company or business with which Participant is or may become
associated. The restrictions in this Section 2.3 shall not apply if
Participant’s primary place of employment as of the Last Day of Employment is in
Wisconsin; provided, however, to the extent permitted under such state’s laws,
Company nevertheless retains all rights and remedies set forth in Sections 2.8
and 2.9 in lieu of enforcing the restrictive covenant set forth in this
Section 2.3.

2.4 Covenant Against Solicitation of Customers. During the period of
Participant’s employment and for two (2) years after his or her Last Day of
Employment, Participant acknowledges and agrees that he or she will not,
directly or indirectly, solicit or enter into any arrangement with any person or
entity which is, at the time of the solicitation, a customer of Company for
purposes of engaging in any business transaction of the nature performed by
Company, or contemplated to be performed by Company, provided that this
Section 2.4 will only apply to customers for whom Participant personally
provided services while employed by Company or customers about whom or which
Participant acquired material information while employed by Company. For
Participants whose primary place of employment as of the Last Day of Employment
is in Puerto Rico or Arizona, the restrictions in this Section 2.4 shall be
limited to one (1) year following Participant’s Last Day of Employment. The
restrictions in this Section 2.4 shall not apply if Participant’s primary place
of employment as of the Last Day of Employment is in California or North Dakota;
provided, however, to the extent permitted under such state’s laws, Company
nevertheless retains all rights and remedies set forth in Sections 2.8 and 2.9
in lieu of enforcing the restrictive covenant set forth in this Section 2.4.

 

4



--------------------------------------------------------------------------------

2.5 Covenant Against Disclosure of Confidential Information. Participant
acknowledges and agrees: (a) that “Confidential Business Information” includes,
but is not limited to, Company’s client lists and information, employee lists
and information, developments, systems, designs, software, databases, know-how,
marketing plans, product information, business and financial information and
plans, strategies, forecasts, new products and services, financial statements,
budgets, projections, prices, and acquisition and disposition plans, regardless
of whether any court determines that such information constitutes a trade secret
as defined by applicable law; and (b) that (i) Company has spent many years
developing its business and clients, and is engaged in a continuous program of
developing its business and clients, (ii) Company’s methods of operation are
unique within the industry, (iii) Participant’s position creates a relationship
of confidence and trust between Participant and Company with respect to
Company’s Confidential Business Information, and (iv) Participant’s disclosure
of Confidential Business Information could substantially injure Company’s
present and planned business.

Therefore, Participant agrees that at all times during employment and for a
period of two (2) years after Participant’s Last Day of Employment with Company,
Participant shall keep in strictest confidence and trust all Confidential
Business Information. During this period, Participant shall not use or disclose
any Confidential Business Information without the written consent of Company,
except as may be necessary in the ordinary course of performing duties as an
employee of Company or as may be required by law.

Notwithstanding the foregoing, to the extent that any Confidential Business
Information satisfies the legal definition of “trade secret,” and for so long as
such information remains a trade secret, Participant shall keep in strictest
confidence such trade secret and not use or disclose any such trade secret
without the written consent of Company, except as may be necessary in the
ordinary course of performing duties as an employee of Company or as may be
required by law. Participant acknowledges that trade secrets include, but are
not limited to, Company’s client lists and all information identifying its
clients, and all information pertaining to Company’s business development,
marketing plans, product information, business and financial information and
plans, and strategies.

2.6 Covenant Regarding Company Property. Participant acknowledges and agrees
that as between Participant and Company, all Confidential Business Information
is the sole and exclusive property of Company and/or Company’s nominee(s) or
assign(s). Participant hereby assigns and agrees to assign to Company any rights
Participant may have or may acquire in such Confidential Business Information.

In the event that Participant conceives or develops, in whole or in part, any
inventions, discoveries, ideas, concepts, strategies, plans, processes, systems,
products, services, know-how, technology, software, website content, writings,
expressions, designs, artwork, graphics, names, logos or other proprietary
developments while employed by Company that (a) directly or indirectly relate in
any way to or arise out of Participant’s job responsibilities or the performance
of the duties or assigned tasks of Participant with Company; or (b) directly or
indirectly relate or pertain in any way to the existing or reasonably
anticipated business, products, services, or other activities of Company; or
(c) were otherwise conceived or developed, in whole or in part, using Company
time or materials or based upon Confidential Business Information (collectively,
the “Developments”), all right, title, and interest in and to the Developments
including, without limitation, all patent, copyright, trademark, trade secret
and other proprietary rights therein shall become the sole and exclusive
property of Company and/or Company’s nominee(s) or assign(s).

 

5



--------------------------------------------------------------------------------

Participant acknowledges that any Developments subject to copyright protection
shall be considered “works-for-hire” on behalf of Company as such term is
defined under the copyright laws of the United States. All right, title and
interest in such Developments or components thereof shall automatically vest in
Company and Company shall be the author and exclusive owner thereof including,
without limitation, all copyrights (and renewals and extensions thereof),
merchandising and allied, ancillary and subsidiary rights therein. To the extent
that any of the Developments, or any portion thereof, may not qualify as a
work-for-hire or for copyright protection, Participant hereby irrevocably
assigns and agrees to assign in the future all right, title, and interest in and
to the Developments to Company or Company’s nominee(s) or assign(s), including,
without limitation, all patent, copyright, trademark, trade secret and any and
all other proprietary rights therein.

Participant will keep and maintain adequate and current written records of the
conception and development of Developments in the form of notes, sketches,
drawings, reports or other documents relating thereto, which records shall be
and shall remain the sole and exclusive property of Company and shall be
available to Company at all times.

Participant further agrees to execute and deliver all documents and do all acts
that Company shall deem necessary or desirable to secure to Company or its
nominee(s) or assignee(s) the entire right, title and interest in and to the
Confidential Business Information and Developments, at Company’s expense.
Participant further agrees to cooperate with Company as reasonably necessary to
maintain or enforce Company’s rights in the Confidential Business Information
and Developments.

In the event Participant’s employment terminates, Participant shall promptly
deliver to Company the originals and all copies of all Confidential Business
Information, Developments and other materials and property of any nature
belonging to Company and obtained during the course of, or as a result of,
Participant’s employment with Company. In addition, upon such termination,
Participant shall not remove from the premises of Company any of its documents
or property.

2.7 Non-Disparagement. Participant agrees, that after his or her Last Day of
Employment, Participant will not disparage Company or any of its directors,
officers, executives, employees, agents or other Company representatives
(“Related Parties”), or make or solicit any comments to the media or others that
may be considered derogatory or detrimental to the good business name or
reputation of Company or Related Parties. This clause has no application to any
communications with the Equal Employment Opportunity Commission or any state or
local agency responsible for investigation and enforcement of discrimination
laws.

2.8 Forfeiture of Rights. Notwithstanding anything herein to the contrary, if
Participant violates any provisions of this Section 2, Participant shall forfeit
all rights to payments or benefits under the Plan. If this Stock Option is
outstanding on such date, it shall be cancelled.

2.9 Remedies. Notwithstanding anything herein to the contrary, if Participant
violates any provisions of this Section 2, whether before, on or after any
settlement of an Award under the Plan, then Participant shall promptly pay to
Company an amount equal to the aggregate

 

6



--------------------------------------------------------------------------------

Amount of Gain Realized by Participant on any portion of this Stock Option
exercised after a date commencing one (1) year before Participant’s Last Day of
Employment. Participant shall pay Company within three (3) business days after
the date of any written demand by Company to Participant.

2.10 Remedies Payable. Participant shall pay the amounts described in
Section 2.9 in cash or as otherwise determined by Company.

2.11 Remedies without Prejudice. The remedies provided in this Section 2 shall
be without prejudice to the rights of Company to recover any losses resulting
from the applicable conduct of Participant, and shall be in addition to any
other remedies Company may have, at law or in equity, resulting from such
conduct.

2.12 Survival. Participant’s obligations in this Section 2 shall survive and
continue beyond settlement of all Awards under the Plan and any termination or
expiration of this Award Agreement for any reason.

2.13 Tolling. The restricted period for each of the covenants in this Award
Agreement shall be tolled during (a) any period(s) of violation that occur
during the original restricted period; and (b) any period(s) of time required by
litigation to enforce the covenant (other than any periods during which
Participant is enjoined from engaging in the prohibited activity and is in
compliance with such order of enjoinment) provided that the litigation is filed
within one year following the end of the two-year period immediately following
the cessation of employment.

3. Non-Transferability of Award. This Award (including all rights, privileges
and benefits conferred under such Award) shall not be transferred, assigned,
pledged, or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate, or otherwise dispose
of this Award, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon any attempted sale under any execution, attachment,
or similar process upon the rights and privileges hereby granted, then and in
any such event this Award and the rights and privileges hereby granted shall
immediately become null and void.

4. Miscellaneous.

4.1 No Employment Contract. This Award Agreement does not confer on Participant
any right to continued employment for any period of time, and is not an
employment contract.

4.2 Clawback. If a restatement of H&R Block’s financial results occurs and
(a) the vesting or the Amount of Gain Realized with respect to any portion of
this Award, or (b) the vesting or issuance of Shares pursuant to any other award
granted under the Plan or any other company-sponsored equity compensation plan,
or (c) any other cash compensation received by Participant pursuant to a
Company-sponsored incentive plan, would not have occurred, been paid or would
have been reduced if the results represented by the restatement were known as of
the time of the original issuance of the financial results, Participant may be
required to reimburse Company for the Amount of Gain Realized related to this
Award. The Committee has sole discretion to make all determinations that may be
made pursuant to this section, including the amount of reimbursement.

 

7



--------------------------------------------------------------------------------

4.3 Adjustment of Shares. If any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affects
the Common Stock or the value thereof, the Committee shall make such adjustments
and other substitutions to this Award Agreement as the Committee determines
necessary or appropriate to prevent dilution or enlargement of benefits or
potential benefits intended to be made available under this Award Agreement, in
a manner the Committee deems equitable or appropriate, taking into consideration
the accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, and
in the number, class, kind and option or exercise price of securities subject to
the Award Agreement (including, if the Committee deems appropriate, the
substitution of awards denominated in the shares of another company).

4.4 Merger, Consolidation, Reorganization, Liquidation, etc. If H&R Block shall
become a party to any corporate merger, consolidation, major acquisition of
property for stock, reorganization, or liquidation, all Plan awards outstanding
on the effective date of the consummation of the transaction shall be treated in
the manner the Committee, in its discretion, deems equitable and appropriate
after taking into consideration relevant facts, including the accounting and tax
consequences. Such treatment need not treat all Awards (or all portions of an
Award) in an identical manner. Such treatment may include, but is not limited
to, the substitution of new Awards, or for any Awards then outstanding, the
assumption of any such Awards or the cancellation of such Awards for a payment
to Participant in cash or other property in an amount determined by the
Committee (and, for the avoidance of doubt, such cancellation may be without any
payment to Participant in the event the Committee determines that the intrinsic
value of the Award is zero or negative). Any such arrangements shall be binding
upon Participant and any action taken under this Section 4.4 shall either
preserve an Award’s status as exempt from Code Section 409A or comply with Code
Section 409A.

4.5 Interpretation and Regulations. The Committee shall have the full power and
authority provided under Section 4.2 of the Plan and provided by delegation by
the Board, subject to the terms of the Plan, and subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board. Such power and authority shall include, but not be
limited to, the power and authority to: (a) interpret and administer the Plan,
the Award Agreement, and any instrument or agreement entered into under or in
connection with the Plan; (b) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or the Award Agreement in the manner and
to the extent that the Committee shall deem desirable to carry it into effect;
(c) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan and Award; (d) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan and Award;
(e) determine whether, to what extent and under what circumstances the Award
shall be canceled or suspended; and (f) determine, for purposes of the Plan and
this Award Agreement, (i) the date and circumstances that constitute a cessation
or termination of employment, (ii) whether such cessation or termination is the
result of Retirement, death, Disability, termination without Cause or any other
reason, and (iii) what constitutes continuous employment with respect to vesting
under this Award Agreement. Notwithstanding the foregoing, leaves of absence
approved by the Committee or transfers of employment among the subsidiaries of
H&R Block shall not be considered an interruption of continuous employment under
the Plan, unless otherwise required by Code Section 409A.

 

8



--------------------------------------------------------------------------------

4.6 Reservation of Rights. If at any time Company determines that qualification
or registration of this Stock Option or any shares of Common Stock subject to
this Stock Option under any federal, state or other applicable securities law,
or the consent or approval of any governmental regulatory authority, is
necessary or desirable as a condition of executing an Award or providing a
benefit under the Plan, then such action may not be taken, in whole or in part,
unless and until such qualification, registration, consent or approval shall
have been effected or obtained free of any conditions Company deems
unacceptable.

4.7 Withholding of Taxes. Company shall make the delivery of shares of Common
Stock pursuant to this Award Agreement net of all federal, state, local or
foreign taxes required to be paid or withheld as a result of the delivery of
shares of Common Stock. Unless otherwise determined pursuant to established
procedures pursuant to the Plan, the number of shares of Common Stock withheld
shall be based on the Fair Market Value of such shares on the exercise date and
the minimum required tax withholding rate for Participant (or such other rate
that will not cause an adverse accounting consequence or cost to Company).

4.8 Reasonableness of Restrictions, Severability and Court Modification.
Participant and Company agree that the restrictions contained in this Award
Agreement are reasonable, but, should any provision of this Award Agreement be
determined by a court of competent jurisdiction to be invalid, illegal or
otherwise unenforceable or unreasonable in scope, the validity, legality and
enforceability of the other provisions of this Award Agreement will not be
affected thereby, and the provision found invalid, illegal, or otherwise
unenforceable or unreasonable will be considered by Company and Participant to
be amended as to scope of protection, time or geographic area (or any one of
them, as the case may be) in whatever manner is considered reasonable by that
court and, as so amended, will be enforced.

4.9 Waiver. The failure of Company to enforce at any time any terms, covenants
or conditions of this Award Agreement shall not be construed to be a waiver of
such terms, covenants or conditions or of any other provision. Any waiver or
modification of the terms, covenants or conditions of this Award Agreement shall
only be effective if reduced to writing and signed by both Participant and an
officer of Company.

4.10 Plan Control. The terms of this Award Agreement are governed by the terms
of the Plan, as it exists on the Grant Date (except to the extent the Plan is
amended from time to time and such amendment is intended to have retroactive
effect). Except where the Plan expressly permits an award agreement to provide
for different terms, if any provisions of this Award Agreement conflict with any
provisions of the Plan, the terms of the Plan shall control.

4.11 Notices. Any notice to be given to Company or election to be made under the
terms of this Award Agreement shall be addressed to Company (Attention: Long
Term Incentive Department) at One H&R Block Way, Kansas City Missouri 64105, or
at such other address or by such other means as Company may hereafter designate
in writing to Participant. Any notice to be given to Participant shall be
addressed to Participant at the last address of record with Company or at such
other address as Participant may hereafter designate in writing to Company. Any
such notice shall be deemed to have been duly given when deposited in the United
States mail via regular or certified mail, addressed as aforesaid, postage
prepaid. Notwithstanding the foregoing, any notice of exercise of an option with
respect to the Award shall be deemed to have been received upon the actual date
of receipt by Company as provided herein.

 

9



--------------------------------------------------------------------------------

4.12 Choice of Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Missouri without reference
to principles of conflicts of laws.

4.13 Choice of Forum and Jurisdiction. Participant and Company agree that any
proceedings to enforce the obligations and rights under this Award Agreement
must be brought in the Missouri District Court located in Jackson County,
Missouri, or in the United States District Court for the Western District of
Missouri in Kansas City, Missouri. Participant agrees and submits to personal
jurisdiction in either court. Participant and Company further agree that this
Choice of Forum and Jurisdiction is binding on all matters related to Awards
under the Plan and may not be altered or amended by any other arrangement or
agreement (including an employment agreement) without the express written
consent of Participant and H&R Block.

4.14 Attorneys Fees. Participant and Company agree that in the event of
litigation to enforce the terms and obligations under this Award Agreement, the
party prevailing in any such cause of action will be entitled to reimbursement
of reasonable attorneys fees.

4.15 Relationship of the Parties. Participant acknowledges that this Award
Agreement is between H&R Block and Participant. Participant further acknowledges
that H&R Block is a holding company and that Participant is not an employee of
H&R Block.

4.16 Headings. The section headings herein are for convenience only and shall
not be considered in construing this Award Agreement.

4.17 Amendment. No amendment, supplement, or waiver to this Award Agreement is
valid or binding unless in writing and signed on behalf of H&R Block by an
officer of H&R Block, and, if materially adverse to Participant, signed by
Participant.

4.18 Execution of Agreement. This Award Agreement shall not be enforceable by
either party, and Participant shall have no rights with respect to the Awards
made hereunder, unless and until it has been (a) signed by Participant within
180 days of [Grant Date], (b) signed on behalf of H&R Block by an officer of H&R
Block, and (c) returned to H&R Block.

This Award Agreement may be signed by the parties via facsimile or electronic
signature, as acceptable to Company, and may be signed by H&R Block via stamped
signature.

4.19 WAIVER OF JURY TRIAL. PARTICIPANT KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING, ACTION OR
CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

10



--------------------------------------------------------------------------------

5. Definitions. Whenever a term is used in this Award Agreement, the following
words and phrases shall have the meanings set forth below or as set forth in the
Plan unless the context plainly requires a different meaning, and when a defined
meaning is intended, the term is capitalized.

5.1 Amount of Gain Realized. The Amount of Gain Realized shall be equal to the
number of shares of Common Stock purchased pursuant to an exercise of this Stock
Option multiplied by the difference between the actual market price of one share
of Common Stock at the time of exercise and the Option Price; provided, however,
to the extent the actual market price of one share of Common Stock at the time
of exercise cannot be determined, the Amount of Gain Realized shall be equal to
the number of shares of Common Stock purchased pursuant to an exercise of this
Stock Option multiplied by the difference between the Fair Market Value of
Common Stock on the date of exercise and the Option Price.

5.2 Board. Board means the Board of Directors of H&R Block.

5.3 Cause. Cause means those actions or omissions that constitute cause for
termination under the written Company severance plan that applies to
Participant. If no severance plan applies to Participant or if the applicable
severance plan does not define “Cause,” then Cause shall have the meaning found
in the H&R Block Severance Plan, or any successor to that plan. Notwithstanding
any of the foregoing, if Participant’s employment agreement with Company
includes a definition for cause, the definition of cause in the employment
agreement shall apply.

5.4 Change in Control. Change in Control means the occurrence of one or more of
the following events:

(a) Any one person, or more than one person acting as a group, acquires
ownership of stock of H&R Block that, together with stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of H&R Block. If any one person, or more than one
person acting as a group, is considered to own more than 50 percent of the total
fair market value or total voting power of the stock of H&R Block, the
acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which H&R Block acquires its stock in exchange for property will
be treated as an acquisition of stock for purposes of this Section 5.4(a).

(b) Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of H&R Block stock acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of H&R Block possessing 35 percent or more of the
total voting power of the stock of H&R Block. If any one person, or more than
one person acting as a group, is considered to effectively control a corporation
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi), the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation. An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which H&R Block acquires its stock
in exchange for property will not be treated as an acquisition of stock for
purposes of this Section 5.4(b), but will be treated as an acquisition of stock
for purposes of Section 5.4(a).

 

11



--------------------------------------------------------------------------------

(c) A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by two-thirds (2/3) of
the members of the Board before the date of such appointment or election.

(d) Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of H&R Block assets acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from H&R Block that have a total gross fair market value
equal to or more than 50 percent of the total gross fair market value of all of
the assets of H&R Block immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of H&R
Block, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. Notwithstanding the foregoing,
there is no Change in Control event under this Section 5.4(d) when there is a
transfer to an entity that is controlled by the shareholders of H&R Block
immediately after the transfer. A transfer of assets by H&R Block is not treated
as a change in the ownership of such assets if the assets are transferred to:
(i) a shareholder of H&R Block (immediately before the asset transfer) solely in
exchange for or with respect to its stock; (ii) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
H&R Block; (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of H&R Block; or (iv) an entity, at least 50 percent
of the total value or voting power of which is owned, directly or indirectly, by
a person described in (iii) above.

Notwithstanding the foregoing, the direct or indirect sale of any or all of the
stock of, merger or liquidation of, or sale or assumption of all or
substantially all the assets or liabilities of, H&R Block Bank FSB, (i) will not
be considered a Change in Control for purposes of this Award Agreement, and
(ii) will not be included in any determination of the total gross fair market
value of assets of H&R Block sold during any 12-month period under
Section 5.4(d) above.

For purposes of this section, persons will be considered to be acting as a group
in accordance with Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended, and Code Section 409A.

5.5 Code. Code means the Internal Revenue Code of 1986, as amended.

5.6 Committee. Committee means the Compensation Committee of the Board.

5.7 Common Stock. Common Stock means the common stock of H&R Block, without par
value.

5.8 Company. Company means H&R Block, Inc., a Missouri corporation, and includes
its “subsidiary corporations” (as defined in Code Section 424(f)) and their
respective divisions, departments and subsidiaries and the respective divisions,
departments and subsidiaries of such subsidiaries.

5.9 Closing Price. Closing Price shall mean the last reported market price for
one share of Common Stock, regular way, on the New York Stock Exchange (or any
successor exchange or stock market on which such last reported market price is
reported) on the day in question. If the exchange is closed on the day on which
the Closing Price is to be determined or if there were no sales reported on such
date, the Closing Price shall be computed as of the last date preceding such
date on which the exchange was open and a sale was reported.

 

12



--------------------------------------------------------------------------------

5.10 Comparable Position. Comparable Position means a position where:

(a) the primary work location is within 50 miles of Participant’s primary work
location prior to the Qualifying Involuntary Separation, and

(b) the compensation rate (salary and target bonus) is not more than 10% below
Participant’s compensation rate at the time of the Qualifying Involuntary
Separation.

5.11 Disability. Disability or disabled means, determined in accordance with the
following determination periods:

(a) If Participant has coverage under a group long-term disability program
maintained by Company, Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of at least three months under such
program; or

(b) If Participant does not have coverage under a group long-term disability
program maintained by Company, Participant is unable to engage in any
substantial gainful activity for a period of at least 9 months by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

For this purpose, Participant shall be deemed to have incurred a Disability on
the last day of the applicable determination period above.

5.12 Early Retirement. Early Retirement means Participant’s voluntary
termination of employment with Company at or after the date Participant has both
reached age 55 but has not yet reached age 60, and completed at least five
(5) years of service with Company.

5.13 Fair Market Value. Fair Market Value means the Closing Price for one share
of Common Stock.

5.14 Good Reason Termination. Good Reason Termination means a Termination of
Employment initiated by Participant that is related to one or more conditions
described in subsection (a), and that is subject to the timing, notice and
remedy provisions of subsection (b):

(a) Conditions for Good Reason Termination. The conditions that qualify for Good
Reason Termination shall be those conditions provided in the definition of Good
Reason Termination under the written Company severance plan that applies to
Participant, unless Participant’s employment agreement with Company includes
such definition (or a definition of “Good Reason”), in which case the definition
in the employment agreement shall apply. For the avoidance of doubt, any such
definition shall only apply with respect to determining the conditions that
constitute “Good Reason.” The periods of time relating to the initial existence,
notice, and remedy of any such condition are determined solely as described in
subsection (b). If no severance

 

13



--------------------------------------------------------------------------------

plan or employment agreement applies to Participant or if neither includes a
definition of “Good Reason” or “Good Reason Termination,” then the conditions
that qualify for Good Reason Termination are:

(i) A change in Participant’s primary work location that is more than 50 miles
from Participant’s previous primary work location, or

(ii) A diminution of Participant’s compensation rate (salary and target bonus)
of more than 10%.

(b) Timing, Notice and Remedy Requirements. Participant’s voluntary Termination
of Employment qualifies as a Good Reason Termination only if such Termination of
Employment occurs within 18 months after a Change in Control because of a
qualifying condition described in subsection (a), and only if (i) the initial
existence of the condition occurs no more than 90 days before the Change in
Control, or occurs on or after the Change in Control; (ii) Participant does not
consent to the condition; and (iii) Company does not substantially remedy the
condition (as further described in this section).

Participant must provide written notice to Company within 30 days of the later
of (i) the initial existence of the condition for which Participant will
terminate employment, or (ii) the date the Change in Control occurs, and
Participant must remain employed with Company for at least 30 days after
providing such notice. During the 30 days following receipt of the notice,
Company may take substantial steps to remedy the event, occurrence or condition
for which notice was given, in which case a Good Reason Termination will not
occur as a result of the condition.

5.15 Last Day of Employment. Last Day of Employment means the date of
Participant’s Termination of Employment.

5.16 Qualifying Involuntary Separation. Qualifying Involuntary Separation means
Company’s involuntary Termination of Employment of Participant without Cause;
provided, however, that Qualifying Involuntary Separation does not include the
elimination of Participant’s position where Participant was offered a Comparable
Position with Company or with a party (or a subsidiary or an affiliate of such a
party) that acquires any asset from Company. In order to qualify as a Qualifying
Involuntary Separation, the involuntary separation without Cause must occur no
more than 90 days before or 18 months after a Change in Control.

5.17 Retirement. Retirement means Participant’s voluntary Termination of
Employment with Company at or after the date Participant has reached age 60.
Retirement shall be deemed to occur on Last Day of Employment.

5.18 Stock Option. Stock Option means the right to purchase, upon exercise of a
stock option granted under the Plan, shares of Common Stock. The right and
option to purchase shares of Common Stock pursuant to this Award Agreement shall
not constitute and shall not be treated for any purpose as an “incentive stock
option,” as such term is defined in Code Section 422(b).

5.19 Termination of Employment. Termination of Employment, termination of
employment and similar references mean a separation from service within the
meaning of Code Section 409A. If Participant is an employee, Participant will
generally have a Termination of

 

14



--------------------------------------------------------------------------------

Employment if Participant voluntarily or involuntarily terminates employment
with Company. A termination of employment occurs if the facts and circumstances
indicate that Participant and Company reasonably anticipate that no further
services will be performed after a certain date or that the level of bona fide
services Participant will perform after such date (whether as an employee,
director or other independent contractor) for Company will decrease to no more
than 20 percent of the average level of bona fide services performed (whether as
an employee, director or other independent contractor) over the immediately
preceding 36-month period (or full period of services if Participant has been
providing services for less than 36 months). For purposes of this Section 5.19,
“Company” includes any entity that would be aggregated with Company under
Treasury Regulation 1.409A-1(h)(3).

6. ACKNOWLEDGEMENT OF COVENANTS AND WAIVERS.

6.1 Participant understands and acknowledges that this Award Agreement confers
both rights and obligations upon Participant.

6.2 Participant has reviewed this Award Agreement in its entirety and
understands that by signing this Award Agreement, Participant agrees to all of
its terms, including, but not limited to, the covenants set forth in Section 2
of this Award Agreement, the Choice of Forum and Jurisdiction, and the Waiver of
Jury Trial set forth in Section 4 of this Award Agreement.

6.3 Participant acknowledges that Company has advised Participant to seek his or
her own legal counsel before signing this Award Agreement and that Participant
has consulted or has had the opportunity to consult with his or her personal
attorney prior to executing this Award Agreement.

[Signature Page Follows.]

 

15



--------------------------------------------------------------------------------

In consideration of said Award and the mutual covenants contained herein, the
parties agree to the terms set forth above.

The parties hereto have executed this Award Agreement.

Participant Name: [Participant Name]

Date Signed: [Acceptance Date]

H&R BLOCK, INC.

By:

William C. Cobb

President and Chief Executive Officer

 

16